MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
The facts in this case are similar to those in the ease of Pledge v. Griffith, this day decided. (Ante, p. 191.)
At the general election of 1904, Roswell L. Branson was the Democratic nominee for the office of county assessor of Valley county, and this respondent was the Republican nominee for the same office. The appeal is from the judgment declaring this respondent duly elected.
The contentions are the same as in the case of Pledge v. Griffith above. The district court found that respondent *198Tweedie received a total of 590 votes, 40 of which were cast at Poplar precinct; and that his opponent, Branson, received 543 votes, 9 of which were cast at Poplar precinct. For the reasons stated in the opinion in Pledge v. Griffith, above, the judgment is affirmed.

Affirmed.

Mr. Chief 'Justice Brantlt and Mr. Justice Milburn concur.